EDMONDS, J.,
dissenting.
Father’s appeal, according to his brief, presents this question: “Did the trial court err in refusing to consider the *142children’s income for the purposes of calculating [his] child support?” It is clear to me that the trial court refused to consider father’s evidence of his children’s income in deciding what child support amount he should pay under the child support guidelines. The court asked, “What relevance is there to the fact these girls made some money?” Father informed the court that if the children were providing part of their own support, “that mitigates the amount of support” that he is obligated to pay under the law. The court said, “Well, you’ll have a tough time selling me on that if the children are living with her.” Reading the record as a whole leads me to the conclusion that the trial court considered evidence about the needs of the children irrelevant.1 That notion was error. It makes no difference that father was able to testify about the income of the children if the trial court was unwilling to consider what was relevant evidence under the law.
ORS 25.280 provides, in part:
“The following criteria shall be considered in making the finding:
* * * *
“(7) The needs of the child[.]” (Emphasis supplied.)
OAR 137-050-0330(2)(a)(G) provides that the presumed amount can be rebutted based on evidence about the “needs of the child.” When read together, it is clear that the statute and the rule mandate that trial courts consider evidence about the needs of the child. The trial court in this case refused to comply with what the statute and the rule require, and the refusal to consider father’s evidence was error.
The majority says that the trial court’s refusal was not error because nothing in ORS 25.280 “requires the courts or referees to take any action if they decide not to depart from the amount presumed under the formula.” 153 Or App at 140. (Emphasis in original.) That is a correct statement of law, but it has no relevance to the issue that father raised to the trial court and on appeal. Apparently, the majority reads *143the record to mean that the trial court considered the evidence of the children’s income but declined to find the presumed amount rebutted because of it. If that is the case, then our disagreement lies in how we interpret the trial court’s ruling. As for me, I take the trial court at its word. When it said that it did not consider evidence of the children’s income “relevant,” that is what it meant.
I dissent.
Warren, J., joins in this dissent.

 In his plea to the court to consider the children’s income, father pointed out that the children were making more money than their mother. Under the guidelines, mother’s income is compared with father’s to arrive at a presumed amount of support.